Mr. Presiding Justice Worthington delivered the opinion of the court. The failure to deliver the beer under this evidence was due to the neglect of appellant’s agent to bill it to Farthing, at Salem, as he had promised appellee to do. For this neglect appellant is liable. Appellee was not chargeable for freight to and from Salem, when, by appellant’s fault, the beer was not delivered; and was not therefore entitled to insist upon freight charges before delivering the case beer when appellee offered to take it back. We find no error in the instructions given for appellee. The instructions given for appellant embraced all that was proper to be given that is contained in the refused instructions. Judgment affirmed.